[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court issued its memorandum of decision on the defendant's motion for judgment against Bedrock, Inc., on September 22, 1998. The defendant filed a motion to reargue on October 14, 1998.
The court has reviewed the extensive briefing by both parties and finds that the amended Statement of Compensation filed February 10, 1995 does not so amend the original Statement of Compensation (dated October 14, 1994) filed October 17, 1994 as to extend the time for the plaintiff Bedrock, Inc., to file an appeal beyond the six month period after the filing of the original Statement of Compensation. The amended statement changed only the amount of compensation from $2,500,000 as set forth in the original statement, to $4,430,000. Especially because this inured to the benefit, and not to the detriment of anyone entitled to take an appeal pursuant to C.G.S. Sec. 8-132, and could not have caused anyone claiming such entitlement to be misled or to be induced into delaying the exercise of their rights, the court finds that the appeal of Bedrock, Inc., filed April 24, 1995 (see memorandum of decision, p. 3) is untimely.
Therefore, the defendant's motion for summary judgment against Bedrock, Inc., is granted as to Counts Second, Third and Fourth based upon the statute of limitations of Sec. 8-132.1
So Ordered. CT Page 859
D'Andrea, J.